DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 7-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein the A of AOxNy , does not reasonably provide enablement for A comprising any metal or non-metal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  As claimed, A can be any known metal or non-metal element, and as such is not enabled.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, the limitation “a second outermost film on the second substrate, in direct contact with the filler material” was not described. As shown in Fig.19 of the specification, it appears the claim is referring to film 181 as the “second outermost film”.  However, film 181 is on the first substrate [100/110], not the second substrate [300/310].  The only film on the second substrate [300/310] that is in direct contact with the filler material [70] is the first outermost film 346.  

Claims 2-4, 18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “surface tension” in the claims is used by the claim to mean an “interfacial tension,” or some form of surface energy characteristic of the materials being formed, and in this case are solid materials once they are formed, while the accepted meaning of “surface tension” is “related to the intermolecular forces of a liquid.” The term is indefinite because the specification does not clearly redefine the term.  The use of “surface tension” appears to be incorrect and does not make sense since the layers being formed are solid materials and not liquids.

Claim Objections
Claims 4 and 21 are objected to because of the following informalities:  
Regarding claims 4 and 21, the limitation “…surface tension is about 35 mN/n” appears to be a typographical error, and should be correctly written as --…surface tension is about 35 mN/m--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-16, 19, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nakamura (U.S. Pub. 2011/0084290).

a first substrate [10];
a plurality of light-emitting elements [120,130,140]  on the first substrate;
an encapsulation film [150] covering the plurality of light-emitting elements;
a second substrate [20] facing the first substrate;
a first outermost film [230] on the second substrate, facing the encapsulation film, and comprising AOxNy, wherein A is a metal or non-metal element and X>Y [Para.111; discloses layer 230 comprises SiO2 (X>Y, where X=2 and Y=0), as well as SiN and SiON]; and
a filler material [40] between the encapsulation film and the first outermost film, and in direct contact with the first outermost film;

wherein a difference in refractive index between the first outermost film [230] and the filler material [40] is less than or equal to about 0.2 [Refractive index of SiO2 film is typically about 1.55-1.4; Nakamura [Para.10] discloses epoxy-based transparent resin, used for the filler material, having refractive index of 1.5];

wherein the metal or non-metal element A comprises silicon (Si) [Para.111] or aluminum (Al);

wherein the filler material [40] comprises one selected from a silicon-based organic material, an epoxy-based organic material [Para.116], and an acrylic organic material;

further comprising:
a sealant [320] between the first and second substrates [10,20] and surrounding the filler material [40] as viewed in a plan view [Figs.11,16],


wherein the sealant [320] is in contact with the filler material [40] and is in direct contact with surfaces of the first and second substrates [10,20] to couple the surfaces of the first and second substrates together [Figs.9-11];

wherein each of the plurality of light-emitting elements comprises an anode electrode [120,140], a cathode electrode [120,140] facing the anode electrode, and an organic layer [130] between the anode and cathode electrodes, and configured to emit blue light [Para.110];

further comprising:
a plurality of light conversion patterns [210,220] between the second substrate [20,200] and the first outermost film [230];

wherein the plurality of light-emitting elements are each configured to emit blue light [Para.110], and
the plurality of light conversion patterns comprise a first wavelength conversion pattern configured to convert the blue light into red light [210R,220R], a second wavelength conversion pattern configured to convert the blue light into green light [210G,220G], and a light-transmitting pattern configured to transmit the blue light therethrough [210B] [Fig.9];

wherein the first outermost film [230] forms convex parts in regions where the plurality of light conversion patterns [210,220] are disposed and concave parts in regions where the plurality of light conversion patterns are not disposed [Fig.9];



further comprising:
a light shield [211],
wherein the light shield is disposed to overlap with the concave parts of the first outermost film [230] in a thickness direction [Fig.11];

a display device comprising: 
a first substrate [10];
a plurality of light-emitting elements [120,130,140] on the first substrate; 
an encapsulation film [150] covering the plurality of light-emitting elements; 
an outermost film on the encapsulation film [230] and comprising AOxNy, wherein A is a metal or non-metal element and X>Y [Para.111; discloses layer 230 comprises SiO2 (X>Y, where X=2 and Y=0), as well as SiN and SiON];
a second substrate [20] facing the first substrate; and
a filler material [40] between the outermost film [230] and the second substrate [20] and in direct contact with the outermost film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. 2011/0084290) in view of Hanamura (U.S. Pat. 9661693).
Regarding claims 6 and 23, Nakamura fails to explicitly disclose wherein the first outermost film has a thickness of about 200 Å to about 1000 Å and a transmittance of about 80% or higher.  However, Hanamura [Fig.4] discloses wherein the first outermost film [34c] has a thickness of about 200 Å to about 1000 Å and a transmittance of about 80% or higher [Col.9 lines 44-59; discloses the film thickness of 50nm to obtain transparency].  It would have been obvious to use modify Nakamura with the teachings of Hanamura to provide wherein the outermost film has a thickness of about 200 Å to about 1000 Å and a transmittance of about 80% or higher, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 2-4 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. 2011/0084290) in view of Jung (U.S. Pub. 2016/0126494) and Bordia (U.S. Pub. 2015/0209826).
Regarding claims 2-4 and 20-21, Nakamura fails to explicitly disclose the limitations of the claims 
wherein a first surface tension of the first outermost film is greater than a second surface tension of the filler material;
wherein the first surface tension of the first outermost film is 60 mN/m or greater;
wherein a polar component of the first surface tension is 35 mN/m or greater.
However, Jung [Paras.90-96] discloses and makes obvious the benefit of forming various dielectric layers [110,120,140,160] comprising a combination of SiO and SiN layers, or SiON layers with varying content of O and N depending on the desired film property including 
Jung and Bordia discloses and makes obvious
wherein a first surface tension of the outermost film is greater than a second surface tension of the filler material, and the first surface tension is about 60 mN/m or greater; and wherein a polar component of the first surface tension is about 35 mN/m or greater.
It would have been obvious to provide the limitations of the claims, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/BAC H AU/Primary Examiner, Art Unit 2822